United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1152
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Mark Dewayne Dunlap,                    *
                                        *       [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: May 18, 2006
                             Filed: May 24, 2006
                                  ___________

Before WOLLMAN, BOWMAN, and RILEY, Circuit Judges.
                        ___________

PER CURIAM.

       Mark Dewayne Dunlap (Dunlap) pled guilty to producing child pornography,
in violation of 18 U.S.C. § 2251(a) and (d). The district court1 sentenced Dunlap to
151 months’ imprisonment. Dunlap appeals, arguing subsections 2251(a) and (d) are
unconstitutional as applied to the facts of his case, because the child pornography
images were not transported in interstate or foreign commerce, thus the statutes
criminalize purely intrastate production and possession of child pornography. Dunlap


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
admittedly used a camera and film that had traveled in interstate commerce. Dunlap’s
specific argument is foreclosed by our precedent. See United States v. Mugan, 441
F.3d 622, 628-30 (8th Cir. 2006) (holding federal statutes prohibiting the local
production of child pornography using materials that have moved in interstate
commerce are a permissible exercise of Congress’s authority under the Commerce
Clause, and homegrown child pornography enters the national market surreptitiously,
feeds the national market, and stimulates demand for child pornography,
demonstrating “the intrastate production and possession of child pornography is an
economic activity connected to interstate commerce”); cf. Gonzales v. Raich, 125 S.
Ct. 2195, 2209 (2005).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-